DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the preamble in claim 1 recites the intended use of suppressing corrosion of a corrodible stainless steel surface, the intended use does not limit the recited steps and compositions.  The preamble recites the method steps after “comprising” these steps fail to affirmatively recite a step of contacting a stainless steel surface.  This omission is an essential element and also gives rise to questions of lack of antecedent basis for stainless steel of surface of the remaining claims such as claim 15 and 18-20.  The claim should be corrected to recite the method comprising:  contacting a stainless steel surface in a water system with a water stream comprising…”  With care taken not to recite “the” before “a” has been recited.   For example the claim recites “the water stream” and “the corrodible surface” when neither the water stream nor the corrodible surface has been previously recited.  These give rise to indefiniteness for lack of antecedent basis.
Claim 11 recites maleic acid as a hydroxy carboxylic acid.  This is not a hydroxycarboxylic acid rendering the claim indefinite as it depends from claim 1 and attempts to further recite the various species of hydroxy carboxylic acids. 
    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale
maleic

    PNG
    media_image2.png
    145
    275
    media_image2.png
    Greyscale
malic
If applicant seeks to correct the name of the acid support should be recited for same (i.e. if the applicant seeks to amend to malic acid the applicant must show support for same in the original filing)
Claim 13 recites the composition further comprises a reducing agent and recites in the list of reducing agents genus and species of hydroxy carboxylic acid.  This renders the claim indefinite as claim 13 depends form claim 1 which already recites a hydroxycarboxylic acid additive component.  As such it is unclear whether this is a different hydroxycarboxylic acid, more of the same, or some other component giving rise to indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakodimi et al (US 10,174,429) published 1/8/2019 alternatively further in view of Schacht et al US 2012/0172277) or alternatively further in view of Lipinski (US 4,913,823)
Regarding Claims 1-20
Kalakodimi et al (US 10,174,429) published 1/8/2019 discloses method and compositions for suppressing corrosion of a metal surface in a water system with the composition comprising a Tin(II) corrosion inhibitor and a hydroxycarboxylic acid promoter (Abstract) (meeting claim 1 for introducing into a water system that contacts corrodible metal a composition including (TIN (II) corrosion inhibitor and a hydroxy carboxylic acid promoter)
The promoter in the water system is 0.001 to 0.4 ppm (C2 L22-25) The composition comprises 0.1 to 5 wt.% tin corrosion inhibitor and the hydroxy carboxylic acid promgoer  of 1 to 25 wt.% (C2 L27-35)(overlapping the claimed ranges and ratios)
Kalakodimi discloses at C4 L57-63:

    PNG
    media_image3.png
    138
    501
    media_image3.png
    Greyscale
meeting the limitation for a Tin (II) corrosion inhibitor of all of the claims as well as the claimed species as set forth in claims 1 and 12.
Kalakodimi discloses at C5 L1-11:

    PNG
    media_image4.png
    200
    522
    media_image4.png
    Greyscale

And at C12 L10-17:
 
    PNG
    media_image5.png
    178
    485
    media_image5.png
    Greyscale
meeting the claim limitations for a hydroxycarboxylic acid of the claims such as claim 1 and for the species of claims 11 and for a reducing agent of claim 13).
The reducing agent amount is controlled as to frequency duration and concentration for more effective corrosion inhibition (C7 L28-37)
The composing is added to the water system in treat rates such as:

    PNG
    media_image6.png
    436
    486
    media_image6.png
    Greyscale
(C5 L10-30 overlapping the ranges and ratios of claims 1-10 and 17)
The amount of treatment composition can be applied based on the system demand and surface demand utilizing a number of parameters associated with surface and system demands (C5 L60-C6L5)  

    PNG
    media_image7.png
    397
    516
    media_image7.png
    Greyscale
(meeting the claimed ranges of claims 1-10 and 17)(meeting the species of claims 11-12)

    PNG
    media_image8.png
    364
    539
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    324
    503
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    473
    501
    media_image10.png
    Greyscale

The water systems include cooling towers, water distribution systems, boilers, water brine carrying pipelines and storage tanks (C12 L17-22 meeting claim 14) 
The composition may be introduced to the water system on line (C12 L31-34 meeting claim 16)
The composition may be introduced from 5 minutes to 2 days and may be continuously fed depending on system demand (C6 L15-26) so that all surfaces are treated (C6 L30-35) the treatment may be frequent to maintain a continuous level of active corrosion inhibitor (C6 L48-55)  the amount of the corrosion inhibitor treatment can be selected to exceed the baseline system demand and ensure a portion is available to treat the vulnerable metal surfaces (C5 L25-30) The composition provides a stable protective tin film on at least a portion of the corrodible metal surface (See claim 8 reference) (meeting claim 1 and claim 15 for sufficient time to form a stable protective film on at last  a portion of the corrodible surface)
System demand may be attributed to the presence of halogens other oxidizing species that can react with the inhibitor (C3 L27-35 rendering obvious the limitations of claim 19) In the examples the water includes chloride at 275 ppm (C8 L60-65 (meeting the limitations of claim 18 and rendering obvious claim 19)
The composition is used to treat metal and alloys thereof including ferrous metals, aluminum, brass, copper alloys, mild steels, carbon steels and galvanized steels (C12 L22-27) in water systems such as cooling towers, water distribution systems, boilers, water brine carrying pipelines and storage tanks (C12 L17-22 rendering obvious stainless steel) 
	The reference having taught various metals, alloys, ferrous metals, mild steels, carbon steel, galvanized steel renders obvious to one of ordinary skill in the art at the time of filing the invention to try use the composition and method with stainless steel including Type 304 which is known by those of ordinary skill in the art at the time of filing the invention to be the most common type of stainless steel.
	Assuming arguendo stainless steel is not obvious to try and noting the reference does not expressly disclose the skin temperature of the stainless steel surface of 100°-200 °F or 130°-150°F
In the alternative Regarding Claims 1-17 and Regarding Claims 18-19:
Lipinski (US 4,913,823) discloses removing scale from aqueous systems such as boiler water systems by adding phosphino carboxylic acid (Abstract) The aqueous systems include cooling water systems, boiler water systems, etc. (C3 L60-65)   the systems of the cooling tower units were operated at elevated temperatures and the system comprised stainless steel components which had a skin temp. of 145 °F (C7 L1-15)  (within the claimed range)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the composition and method of Kalakodimi on stainless steel components of cooling towers at the temperatures taught by Lipinski as Kalakdomi expressly contemplates the method and composition for use in cooling towers comprising corrodible metals such as various steels; doing so amounts to nothing more than use of a known composition of the hydroxycarboxylic acid and Tin(II) in an a known environment a stainless steel cooling tower at elevated temperatures to achieve an entirely expected result of reduced corrosion.
In the alternative 
Schacht et al US 2012/0172277) discloses austenitic stainless steels 300 series austenitic chromium nickel alloys [0035]  make up about 70 % of stainless steel and are the most common alloy [0033] 
    PNG
    media_image11.png
    67
    480
    media_image11.png
    Greyscale
Type 304 being the most common.  [0039] and being used in industrial equipment at temperatures of 40-200° F (See claim 20 reference)(overlapping the claimed range) including evaporators, heat exchangers, steam injection, heating coils, dryers, and tanks [0061]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the composition and method of Kalakodimi on stainless steel type 304 components at the temperatures taught by Schacht et al as Kalakdomi expressly contemplates the method and composition for use in various industrial systems including boilers and tanks comprising corrodible metals such as various steels; doing so amounts to nothing more than use of a known composition of the hydroxycarboxylic acid and Tin(II) in an a known environment a stainless steel industrial element at elevated temperatures to achieve an entirely expected result of reduced corrosion.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"





Claim(s) 19 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kalakodimi et al (US 10,174,429) published 1/8/2019 alternatively further in view of Schacht et al US 2012/0172277) or alternatively further in view of Lipinski (US 4,913,823) as applied to claims 1-20 above further in view of Kalakodimi Post Godwin Hatcher (WO 2019/113005A1) published 6/13/2019.
Further regarding Claim 19:
Kalakodimi et al (US 10,174,429)  as above modified discloses the limitations above set forth.  While the examiner maintains that since Kalakodimi et al (US 10,174,429) discloses the water comprising chlorine the amount thereof is rendered obvious to one of ordinary skill in the art at the time of filing the invention to try by virtue of the disclosure of cooling waters etc.  
Assuming arguendo the amount of chlorine of the instant claims is not rendered obvious and the reference does not expressly disclose the range of 750 ppm to 1000ppm
Kalakodimi Post Godwin Hatcher (WO 2019/113005A1) published 6/13/2019 (more than one year before the instant application effective filing date of 12/30/2020) discloses methods and compositions for inhibiting corrosion of a metal with a stannous corrosion inhibitor which forms a protective stannous film on the surface (Abstract)
The water is treated and then contacted with the metal [0013] 
The water used for cooling systems typically contains chlorides in ranges of 10-1000ppm [0013] The corrosivity index based on the amount of chlorides in water to determine the amount of alkalinity the water needs can be based on the amount of chlorides and sulfates in the water.   [0019] 
The surface is contacted with carbonates/bicarbonates and a step of contacting the surface with a stannous corrosion initiators [0005] the water stream with the composition contacts the metal.  Alkalinity of the water may be adjusted [0006]
The composition comprises 0.1 to 25 wt.% stannous salt and 0.5 to 25 wt.% salt of carbonates and bicarbonates [0008] The metal surfaces include various steel products as well as nonferrous materials [0012] 
The stannous Sn(II) reduces rust and corrosion forming a layer on the metal surface further protecting from corrosion [0020] The stannous salt includes stannous chloride, stannous sulfate, stannous bromide, stannous oxide, stannous phosphate, stannous phyrophosphate, stannous tetrafluoroborate and combinations [0021] and is added to the water stream in ranges such as 0.1 to 1000 ppm or 0.5 to 50 pm or about 1.5 to 10 ppm [0022]
The stannous salt in the treatment composition maybe e from 0.1 to 25 wt.% of the composition [0023] 
The treatment composition includes a chelating agents such as citric acid, [0024] (meeting the limitation for a poly hydroxy carboxylic acid [0024] a secondary corrosion inhibitor [0025] and 2-hydroxyphosphonocarboyxlic acid [0025] (meeting claim 13) 
The composition is used to passivate stainless steel [0034] 
It would have been obvious to one or ordinary skill in the art at the time of filing the invention to use the composition and method of Kalakodimi et al (US 10,174,429) in a cooling water system having the amount of chlorine as taught by Kalakodimi et al WO as this is an amount of chlorine known to be used in cooling water systems already contemplated by Kalkadimi US 10,174,429 which are passivated with stannous salts such as those of Kalakodimi et al (US 10,174,429).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16770028 (reference application) further in view of Katayama et al (US 4,885,136). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim contacting a corrodible metal surface in a water system having overlapping chlorine in the water  with a water comprising a stannous corrosion (tin (II)) inhibitor such as a stannous salt in amounts which meet and/or overlap the claimed ranges for a sufficient time to form a film on the metal surface which includes steel, aluminum copper and brass.  While the co-pending application does not expressly recite stainless steel or the hydroxycarboxylic acid promoter, it would have been obvious to use the said hydroxy carboxylic acid and to contact a steel such as stainless steel in view of Katayama et al (US 4,885,136) which teaches anticorrosion treatment for water systems comprising phosphorus, carboxylic acid and metal compounds (abstract) where the metal includes tin (C2 L55) where the carboxylic acid includes hydroxycarboxylic acid (C3 L1-5) such as glycolic, citric, tartaric, malic, gluconic (C5 L5-15) and the tin/metal salts include chlorides and sulfates such as stannous sulfate, stannous chloride, etc. (C5 L25-38) and may be used on stainless steel (C6 L50-60)  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the composition comprising a hydroxycarboxylic acid on contact a stainless steel metal in order to further impart improved anti corrosion properties when used with a stannous additive as taught by Katayama.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 referring to art teaching various stannous corrosion inhibitors for water systems; water systems comprising stainless steel; and hydroxycarboxylic acid additives to inhibit corrosion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771